DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 9 and 16 have been cancelled.
Claims 1, 3-8, 10-15, and 17-21 are currently pending. 
Response to Applicant’s Amendment & Arguments have been addressed at the end of this Final Office Action.

Claim Objections
	The following claims are objected to due to minor informalities.  Proper correction is requested.
	Claims 1, 8 and 15, regarding the monitoring step recite “each user joins or leaves the conversation” however, based on the newly amended “a plurality of text conversations” in the monitoring step, for consistency purposes, correction is requested to recite “the text conversations”, similar to the determining step already reciting “the text conversations.”

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1, 3-7 & 21 are directed toward a process (method). Claims 8, 10-14 are directed toward an apparatus (system). Claims 15 ,17-20 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture) which according to the specification in [0016] excludes transitory signals.  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1, 3-7 & 21 are directed toward the judicial exception of an abstract idea.  Independent claims 8 and 15 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.  Regarding independent claims 1, 8 and 15, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A processor-implemented method [claim 1], computer system [claim 8]  and computer program product [claim 15] for generating a personalized summary of missed content from across multiple collaboration online platforms, the method comprising: 
monitoring user participation with respect to a plurality of text conversations across a plurality of collaboration online platforms, 
extracting concepts and categories from the plurality of text conversations using natural language processing; 
determining content the user missed from the plurality of text conversations based on a user participation since the user last saw messages from a same channel based on the time the user joins or leaves the text conversations;
extracting a multiplicity of missed text messages since the user last saw messages from the same channel;
summarizing the missed content in the missed messages from each of the plurality of collaboration platforms; and 
presenting the summarized missed content to the user in a current chat conversation within the online collaboration platforms
As the underlined claim limitations above demonstrate, independent claims 1, 8 and 15 are directed to the abstract idea of managing user collaboration by monitoring user participation during conversations between users, and providing a personalized summary of missed content relevant to the user in a current chat conversation, for example a teacher with a drawing board and a student within a classroom setting.  The underlined claim limitations relate to managing relationships and interactions between people since overseeing user conversations for the purpose of managing user collaborations and observing user participation for a plurality of conversations pertains to managing social activities (discussions and collaborative meetings) and interactions between users of a conversation under a social setting.  The Applicants emphasize in the Specification businesses and organizations that utilize “collaboration systems are useful tools to create strategies, policies, and structures in order to better organize data, work products, and practices that may promote cooperation among different parties or individuals within an organization, such that organizational goals may be achieved much faster and effectively” (Specification; [0002]).  Monitoring user participation in a plurality of text conversations and determining missed content to present a summary of the missed content to the user pertains to following rules or instructions, for instance when the user steps away from a discussion for a time period, a summary of the missed portion of the meeting as meeting notes can be presented to the user upon returning to the current conversation, such as in a classroom setting with a teacher-student conversation on the blackboard.   Thus, since the abstract idea as recited above pertain to “social activities, teaching, and following rules or instructions” it is categorized under managing personal behavior/relationships or interactions between people which expressly fall under certain methods of organizing human activity. See MPEP §2106.04(a)(2)(II).  
Dependent claims 3-7 & 21, 10-14 and 17-20 further reiterate the same abstract ideas with further embellishments, such as summarizing the missed content is based on a user attribute including a user job role, interests, or responsibilities, generating summaries of other participants of a conversation within the plurality of conversations to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the summarized content, associating the summaries based social profile data and communication data, limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time, allowing the user to manually update or revise a job role or responsibilities, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 15. 

Regarding Step 2A [prong 2], 
Claims 1, 3‐8, 10‐15, and 17‐21 fail to integrate the abstract idea into a practical application.  Independent claims 1, 8 and 15 include the following underlined additional elements which do not amount to a practical application:
A processor-implemented method [claim 1], computer system [claim 8] and computer program product[claim15] for generating a personalized summary of missed content from across multiple collaboration online platforms, implemented with computer software tools, the method, computer system and computer program product comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: monitoring user participation using computer software tools with respect to a plurality of text conversations across a plurality of collaboration online platforms, extracting concepts and categories are extracted from the plurality of text conversations using natural language processing; determining content the user missed from the plurality of text conversations based on the user participation; extracting using computer software tools a multiplicity of missed text messages since the user last saw messages from the same channel, summarizing using computer software tools the missed content from each of the plurality of collaboration online platforms; and presenting using computer software tools the summarized missed content to the user in a current chat conversation within the online collaboration platforms.
The Specification provides a high level of generality regarding the underlined additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea. Nothing in the Specification describes the specific operations recited in claims 1, 8, and 15 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).  
Simply put, the claimed invention is merely directed to utilizing general computer technology as a tool for solving a business problem of “cooperation among different parties or individuals within an organization, such that organizational goals may be achieved much faster and effectively…that help groups to access and share the information the individuals need to meet, train or teach.” (Specification; [0002]).  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which actually provide an actual improvement in computer functionality, or a specific technology or technical field, other than using these additional elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05 (a & e).  
	The underlined limitations recited above in independent claims 1, 8 and 15 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention which merely pertains to gathering user participation data of user conversations utilizing online collaboration platforms, analyzing missed content, and outputting summary information of the missed content to the user, using the claimed additional computer elements a tool to perform the recited abstract idea and merely linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05(f-h). 
Although chat conversation was addressed under Step 2A [prong 1], alternatively, chat can be interpreted as an additional element for a computerized chat environment such as instant messaging rather than real life chatting, in that case, presenting data (summary) in a chat communication environment is no more than generally linking the use of the judicial exception to a particular technological environment, i.e., chat environment, without providing any meaningful limitations nor improving the chat technology.  The claimed invention is not rooted in chat technology and the chat environment in which the summary is presented is merely a technological environment linking the use of the judicial exception.
In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05 (a & e).  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly the current invention gathers user participation data for collection, analysis and display of summary information of selected content based on the analyzed information.   
When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field.  Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.05(f-h).  Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. 
Dependent claims 3-7 & 21, 10-14 and 17-20 merely incorporate the same additional elements recited above, with further embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, for example, summarizing the missed content is based on a user attribute including a user job role, interests, or responsibilities, generating summaries of other participants of a conversation within the plurality of conversations to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the summarized content, associating the summaries based social profile data and communication data from social media sites, limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time, allowing the user to manually update or revise a job role or responsibilities, wherein the user attribute extracted from social media sites, emails, or chat applications which merely serve to further limit the abstract idea of independent claims 1, 8 and 15.  
As underlined above, the further additional elements “social media sites” recited in dependent claims 5, 12 and 19 and “online social network” of claim 21, and “social media, emails or chat applications” of claims 3, 10 and 17, merely generally link the use of the abstract idea to a software or technological environment and/or use the additional element (social media site/online network/email/chat application) as a tool to perform the abstract idea and thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology. See MPEP §2106.05(f-h).  Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1, 3‐8, 10‐15, and 17‐21 do not amount to significantly more than the abstract idea.  Independent claims 1, 8 and 15 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A processor-implemented method [claim 1], computer system [claim 8] and computer program product[claim15] for generating a personalized summary of missed content from across multiple collaboration online platforms, implemented with computer software tools, the method, computer system and computer program product comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: monitoring user participation using computer software tools with respect to a plurality of text conversations across a plurality of collaboration online platforms, extracting concepts and categories are extracted from the plurality of text conversations using natural language processing; determining content the user missed from the plurality of text conversations based on the user participation; extracting using computer software tools a multiplicity of missed text messages since the user last saw messages from the same channel, summarizing using computer software tools the missed content from each of the plurality of collaboration online platforms; and presenting using computer software tools the summarized missed content to the user in a current chat conversation within the online collaboration platforms.
The underlined limitations recited above in independent claims 1, 8 and 15 do not include any additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including a computer system and computer program product, (collaboration) platforms, using computer software tools, one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, and using natural language processing.  These additional elements do not amount to “significantly more” than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements as recited above are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment (for example, online collaboration platforms or chat environment), yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h).  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which actually provide an actual improvement in computer functionality, or a specific technology or technical field, other than using these additional elements as a computational tool to automate and perform the abstract idea.  See MPEP §2106.05 (a & e).  
Although chat conversation was addressed under Step 2A [prong 1], alternatively, chat can be interpreted as an additional element for a computerized chat environment such as instant messaging rather than real life chatting, in that case, presenting data (summary) in a chat communication environment is no more than generally linking the use of the judicial exception to a particular technological environment, i.e., chat environment, without providing any meaningful limitations nor improving the chat technology.  The claimed invention is not rooted in chat technology and the chat environment in which the summary is presented is merely a technological environment linking the use of the judicial exception.
Dependent claims 3-7 & 21, 10-14 and 17-20 merely incorporate the same additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 8 and 15 respectively, for example, summarizing the missed content is based on a user attribute including a user job role, interests, or responsibilities, generating summaries of other participants of a conversation within the plurality of conversations to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the summarized content, associating the summaries based social profile data and communication data from social media sites, limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time, allowing the user to manually update or revise a job role or responsibilities, wherein the user attribute extracted from social media sites, emails, or chat applications, which merely serve to further limit the abstract idea of independent claims 1, 8 and 15.  
As underlined above, the further additional elements “social media sites” recited in dependent claims 5, 12 and 19  and “online social network” of claim 21, and “social media, emails or chat applications” of claims 3, 10 and 17, merely generally link the use of the abstract idea to a technological environment and/or use the additional element (social media site/online network/email/chat application) as a tool to perform the abstract idea and thus the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology. See MPEP §2106.05(f-h).  None of the dependent claims actually recite any improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Accordingly, all of the dependent claims also fail to amount to “significantly more” than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-21 are directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-8, 10-15 & 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra (U.S. 2020/0374146) in view of Bellet (U.S. 2021/0110327). 
Regarding Claims 1, 8 & 15, 
Chhabra discloses:
A processor-implemented method [claim 1], computer system [claim 8], and computer program product [claim 15] ([0098] Methods performed by execution of computer-readable instructions included on a computer-readable storage media…implemented on various system configurations, including single-processor or multiprocessor systems) for generating a personalized summary of missed content (Abstract and Figs. 1-6; [0032] System 100 can automatically generate a summary 11 of any content 12 the user 13 may have missed during a time period that the user 13 was not engaged with a particular event) from across multiple online collaboration platforms implemented by computer software tools ([0033] Communication system 101 can manage the exchange of shared content 12 communicated using a variety of mediums, such as video data, audio data, text-based communication, channel communication, chat communication, etc.  Communication system 101 can manage communication session events which may include meetings, broadcasts, channel sessions, recurring meetings, etc., [0035] Session events can also include other ongoing activities that utilize different types of mediums such as emails, channel posts, blogs, etc., see also [0039], [0121], [0098-0099] and [0005-0010]), the processor-implemented method, computer system and computer program product comprising:
[claims 8 & 15] one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions executable by a processor of a computer to perform a method ([0116] computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, enable the one or more processors to perform the recited operations, [0152] memory on board a CPU-type processor, and [0118] all of the methods executed by one or more general purpose computers or processors.  The code modules may be stored in any type of computer-readable storage medium or other computer storage device), 
using computer software tools ([0039] the system 100 can utilize contextual data 16 from one or more communication systems, such the communication system 101 or a mobile network, to determine the user's level of engagement.  The contextual data 16 can be generated by a communication system 101, which may manage a service such as Teams, Slack, Google Hangouts, Amazon Chime, etc. The communication system 101 can also include or be a part of a mobile network, email system, chat system, [0121] System 1102 can also host chat conversations and other team collaboration functionality (e.g., as part of an application suite), [0098] Methods performed by execution of computer-readable instructions included on a computer-readable storage media, [0099] the logical operations of the system may be implemented in software):
monitoring user participation using computer software tools with respect to a plurality of text conversations across a plurality of online collaboration platforms ([0007] communication data can include activity data from any communication system, such as a mobile network, email system, chat system…the system can analyze user activity data on any network and determine that the person does not have a threshold level of engagement with respect to a meeting. A similar analysis can be performed on other forms of communication data such as private chat data, email message data, channel data, [0009] different combinations of contextual data of user’s activity from multiple resources (calendar data, social media data,  user behavior, user location to determine if the user was early or late to a meeting) can be analyzed to determine a person's level of engagement, [0010] the combination of different types of contextual data of the user’s activities (conversations, events meetings etc.) can be analyzed to determine a person's level of engagement…any combination of contextual data received from multiple types of resources can be used to generate a summary of the content the user missed, Fig. 10; 1002 receive contextual data indicating a level of engagement, [0035] activity data 17 can be used to determine a level of engagement of the user 13, wherein Examiner considers user participation as a  user’s level of engagement, [0033] communication system 101 can manage communication session events which may include meetings, broadcasts, channel sessions, recurring meetings, etc., the exchange of shared content 12 communicated using a variety of mediums, such as video data, audio data, text‐based communication,  [0040] the system 100 can analyze contextual data 16 indicating a number of posts with respect to a channel.  A similar analysis can be applied to chat sessions, texting, emails, [0035] an event can include any type of activity that can occur over a period of time, such as a broadcasts, meetings, communication sessions, conversations, presentations, etc.  An event can also include other ongoing activities that utilize different types of mediums such as emails, channel posts, blogs, etc., wherein Examiner considers collaboration platforms as communication sessions, channels, mediums and/or communication systems for the events, see also [0032-0035], [0039-0041], [0051], [0061], [0125-127]) including a time each user joins or leaves the conversation ([0009] The system can determine that a person was late to a particular meeting or left a meeting early. Such information can be used to generate a summary during a time period the user was not in attendance, [0036] the system can determine a timeline with a start time and end time, [0066] when the user leaves the broadcast session and does not engage with any communication activity associated with the event, the system determines that the user level of engagement for the broadcast 35 drops below the engagement threshold 36 thus initiating the generation of a start time for the timeline 40, exemplary Fig. 3 below:

    PNG
    media_image1.png
    652
    963
    media_image1.png
    Greyscale

Figs. 3-4 depict detecting when the presentation slide (text conversation) within a plurality of slides starts being presented on the timeline, user engagement level start and end time,  [0151] session data 1210 can include…activity that occurs in the communication session…and/or other data related to when and how the communication session is conducted, [0032] system 100 can contextual data 16 from a number of resources 105 to detect whether a user 13 has engaged in a side conversation or left the meeting,  [0055] selected portions 50 of the shared content 12 can be selected based on the start time and the end time the user's level of engagement,  see also [0047-0057], [0066], [0072-0076], and [0104-0108];
extracting concepts and categories from the plurality of text conversations using natural language processing ([0010] communication data can be interpreted and transcribed (NLP) to generate a description of salient portions of an event, using machine learning algorithms, wherein Examiner considers natural language processing (NLP) a broadly applied area of machine learning, [0040] the system 100 can analyze contextual data 16 indicating a number of posts with respect to a channel. A similar analysis can be applied to chat sessions, texting, emails, [0033] the exchange of shared content 12 communicated using a variety of mediums, such as text‐based communication, channel communication, chat communication, etc, [0059] Salient portions of the content 12 (text) can include the portions of content that identify tasks (concepts) associated with a user and descriptions of key topics having a threshold level of relevancy to the user activities. In some configurations, the content 12 can be analyzed and parsed to identify tasks (extracting concepts using NLP).  Tasks can be extracted by the use of a number of determined keywords such as “complete,” “assign,” “deadline,” “project,”… correlations can be made to identify a task for individual and a summary of the task can be generated based on a sentence or phrase identifying the username and the keywords, [0094] a priority with respect to certain keywords can be communicated back to the system 100 to assist the system in generating a relevant summary with a topic that is most relevant to a conversation, [0032] a summary can include reports on meetings, salient sections of channel conversations, salient sections of documents, key topics of unread (missed) emails, excerpts of a transcript of a presentation etc., [0051] the meeting content 12 associated with each meeting/event can be parsed and portions (concepts) of the content 12 can be used for generating a summary 11, [0057] selected portions 50 can be parsed from each  content 12 such that the content within the start time and the end time is used to generate the first summary 11A including a number of topics and details about the session, see also [0035]  and [0085-0091] the system can prioritize topics of each summary using machine learning based on a priority of topics more relevant to the user);
determining content a user missed from the plurality of text conversations based on a user participation since the user last saw messages from a same channel ([0102] the system 100 can analyze the contextual data to determine a timeline for a summary of content for an event or a series of events (plurality of conversations), [0061-0062] a summary, or sections of a summary, can be delivered to a user 13 when their level of engagement exceeds, or returns to a level above, a threshold. For example, a summary may be delivered when the user 13 returns to a meeting after leaving for a moment or time period, [0009-0010] contextual data can include any information describing a user's activity…the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events…the system may gather content from all meetings that are scheduled during their absence…information can be used to generate a summary during a time period the user was not in attendance or during longer periods of disengagement such as vacations etc.,  [0035] when the user's level of engagement drops below a threshold level…first computing device 104A, can generate a summary 11 of the shared content 12 during the period of time in which the user does not maintain a threshold level of engagement, see also [0054], [0058], [0107-108]) based on the time the user joins or leaves the text conversations ([0009] The system can determine that a person was late to a particular meeting or left a meeting early. Such information can be used to generate a summary during a time period the user was not in attendance, [0056] determining the user 13 left the broadcast session early,  [0036] the system can determine a timeline with a start time and end time, [0066] when the user leaves the broadcast session and does not engage with any communication activity associated with the event, the system determines that the user level of engagement for the broadcast 35 drops below the engagement threshold 36 thus initiating the generation of a start time for the timeline 40, Fig. 3-4 depicts detecting when the presentation slide or file shared (text conversation) within a plurality of slides starts being presented on the timeline, [0151] session data 1210 can include…activity that occurs in the communication session…and/or other data related to when and how the communication session is conducted, [0032] system 100 can contextual data 16 from a number of resources 105 to detect whether a user 13 has engaged in a side conversation or left the meeting,  [0055] selected portions 50 of the shared content 12 can be selected based on the start time and the end time the user's level of engagement,  see also [0047-0057], [0066], [0072-0076] and [0104-0108]);
summarizing using computer software tools the missed content in the missed messages from each of the plurality of collaboration platforms ([0061-0062] a summary, or sections of a summary, can be delivered to a user 13 when their level of engagement exceeds, or returns to a level above, a threshold. For example, a summary may be delivered when the user 13 returns to a meeting after leaving for a moment or time period, [0010] any combination of contextual data received from multiple types of resources can be used to generate a summary, [0045] system can then generate a summary based on content for a particular event for which the user did not have a threshold level of engagement, [0032] a summary can include reports on meetings, salient sections of channel conversations, salient sections of documents, key topics of unread (missed) emails, excerpts of a transcript of a presentation, salient sections of a shared video, etc, [0033] the exchange of shared content 12 communicated using a variety of mediums, such as video data, audio data, text-based communication, channel communication, chat communication, etc, [0076] a comprehensive summary 11′ is generated to show salient content for all events that were missed. In addition, the system can generate a per event summary 11, [0108] summary may be displayed to assist the user in understanding the context of the presentation or conversation that was missed. This embodiment is helpful when individuals have private conversations or may miss a portion of a lecture when they are distracted by side conversations,  see also [0005]); and 
presenting using computer software tools the summarized missed content to the user in a current chat conversation ([0010] the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events, any combination of contextual data received from multiple types of resources can be used to generate a summary, [0061] summary may be delivered when the user 13 returns to a meeting after leaving momentarily, sections of a summary can be updated in real time during an event. For instance, in the example of FIG. 2, when the user leaves the broadcast session to attend the first meeting, the system can send salient portions of the broadcast session as the content is shared within the broadcast session. Real-time updates for each event can help a user multitask and prioritize multiple events as the events unfold, [0062] A summary or sections of a summary can be delivered to a person before an event, during the event, or after the event, [0108] when the user re-engages back into a primary discussion of a meeting, a summary may be displayed to assist the user in understanding the context of the presentation or conversation that was missed, [0076] In response to determining the periods of time where the user did not have a threshold level of engagement, as indicated by the start time and end time markers of the timeline 40, the system then generates a summary 11 for the selected portions 50 of the content 12 that the user missed during the time the user was not at a threshold level of engagement, while the chat conversation, under broadest reasonable interpretation can be interpreted as contextual data including meeting {conversations} or slide presentations, a more stricter interpretation of computerized chat application is also disclosed in [0033] the exchange of shared content 12 communicated using a variety of mediums, such as text‐based communication, channel communication, chat communication, [0035] emails, channel posts, blogs etc, [0040] the system 100 can analyze contextual data 16 indicating a number of posts with respect to a channel. A similar analysis can be applied to chat sessions, texting, emails, [0125] the various streams of content within the communication data enable a meeting or a broadcast presentation to be facilitated amongst a group of people dispersed across remote locations. Each stream (broadcast) can also include text data, and also the data communicated within a channel or chat board, and [0142] the presentation GUI 1146 may be associated with a channel, such as a chat channel). 
Although Chhabra discloses all of the limitations above, it may not specify explicitly extracting a multiplicity of missed messages since the user last saw messages from the same channel and presenting the summarized missed content within the online collaboration platforms.  
Nonetheless, Bellet, in the same field of endeavor, discloses:
 extracting using computer software tools a multiplicity of missed text messages since the user last saw messages from the same channel, and presenting using computer software tools the summarized missed content to the user in a current chat conversation within the online collaboration platforms ([0018-0020] FIG. 1 (below) depicts a graphical user interface (GUI) for a work collaboration space, which allows users to share and discuss work with one another, and also includes a dedicated “chat” areas where people may discuss work topics, and/or support for email, audio and/or video communications, and a summary of most recent activities can be presented, including text/chat conversations missed while user was away (102), [0021] At the top is a block 102 of active conversations that occurred in channels that Keiki is interested in while she was away. In some implementations, these conversations may be “hotlinked” to the communications channels from which they came, [0024] The three illustrated messages 104, 106, 108 represent the most important events that occurred while Keiki was away from her computer, but she could click on “See more” below them to see other missed messages or events. While the illustrated events are depicted in reverse chronological order, or instead, the system may attempt to prioritize the list by its predicted importance to Keiki, Fig. 1 below:

    PNG
    media_image2.png
    716
    557
    media_image2.png
    Greyscale

 [0026] Recordings of meetings that the user missed will have higher priority for display...for example, if several other members in her workgroup met without inviting her, she may want to skim that meeting to be sure that nothing happened in it that she needs to know, so such a missed meeting may appear in her “recorded meetings” list, [0027] For example, if comments were inserted into a WORD® document that include questions (which may be identified by keywords, question marks, and/or @-mentions as discussed above in connection with identifying questions in text-based messages), section 114 may also include an identifier such as “new questions” or “new comments from @Jazmin” along with the document so that Keiki knows that these elements have been added, see also Abstract, Summary, Figs. 1-7, see also [0003-0005], [0017], [0028-039], and [0068-0070]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify Chhabra and incorporate the additional features taught by Bellet. One of ordinary skill in the art would have been motivated to include these features of Bellet in order to provide “automated tools that can prioritize tasks and reassure users that they are not missing important messages or other events” (Bellet; [0002]) and for “allowing users to use whichever tools they prefer, without having to monitor many different channels to be sure they are not missing important information.” (Bellet; [0017]).

Regarding Claims 3, 10 & 17,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above.  
Chhabra further discloses wherein summarizing the missed content ([0037] summary 11 of the shared content 12 can be generated for the time period in which the user does not have a threshold level of engagement”) is based on a user attribute which is selected from a group consisting of user job role, interests, and responsibilities, the user attribute extracted from social media sites, emails, OR chat applications ([0076] “a user's emails or other communication showing an interest in a particular topic can contribute to a priority of a number of topics, and in turn, those topics can be used to rank and select specific events for a per event summary 11”,  [0059] “Salient portions of the content 12 can include the portions of content that identify tasks associated with a user… correlations can be made to identify a task for individual and a summary of the task can be generated based on a sentence or phrase identifying the username and the keywords”, [0063] “communication activity data 39 can be received from any type of system such as a network, a communication system, a social network”, [0009-0010] “Contextual data can include any information describing a user's activity. For example, contextual data can include…social media data… the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events, wherein the claim only requires one type of user attribute to be selected, and Examiner considers user attribute (responsibilities) as “task”, and/or user (interests) as “showing an interest in a particular topic”, see also [0085-0086]).

Regarding Claims 4, 11 and 18,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above.  
Chhabra further discloses generating summaries of other participants of a conversation within the plurality of conversations ([0091] “a summary may include two topics, both of which involve a number of usernames. If the summary appears to be too broad, a user viewing the summary can narrow the summary to a single topic or specific individuals…a user can cause the system 100 to generate an updated summary 11′ by adding parameters to refine the summary to a preferred topic, a particular a person, or a specific group of people. This can allow users to have further control over the level of granularity of the summary”, [0082] “the system causes the summary 11 to include a graphical element 703 indicating a user identity that contributed to the content of the selected section”, also see Fig. 2-4) to indicate how other participants are understanding the conversation within the plurality of conversations, following the conversation, and highlighting divergence in the generated summaries ([0091] “a user can cause the system 100 to generate an updated summary 11′ by adding parameters to refine the summary to a preferred topic, a particular a person, or a specific group of people. This can allow users to have further control over the level of granularity of the summary”, Fig. 2 – first summary 11A, “Q&A: Audience asked for bonus structure”, Examiner considers how others are understanding the conversation and following the conversation as audience asking questions during Q&A on topics that are not clear which both indicates level of understanding and following a conversation, Fig. 6 and [0081] “This example includes a second graphical element 602 that indicates the sections of the summary that are direct quotes of the selected segments. In this example, the graphical elements are in different shades to distinguish the two types of summaries…other graphical elements can be used to distinguish the computer-generated sections from the quoted sections. Different colors, shapes, fonts, font styles, and/or text descriptions can be utilized to distinguish the sections” wherein Examiner considers highlighting divergence in generated summaries as “graphical elements are in different shades to distinguish the two types of summaries” or alternatively; [0096] “a summary displayed to the first user may include a full set of sentences generated for that summary. On the other hand, a system may redact a summary that is displayed to the second user and only show a subset of sentences or a subset of content if the permissions to that user are limited” wherein the redacted summary for the second user is considered as highlighting a divergence compared to the first user’s summary that is not redacted). 

Regarding Claim 5, 12 and 19,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above. 
Chhabra further discloses associating summaries based on social profile data and communication data received from social media sites ([0063] “communication activity data 39 can be received from any type of system such as a network, a communication system, a social network”, [0009-0010] “Contextual data can include any information describing a user's activity. For example, contextual data can include…social media data… the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events”).

Regarding Claim 6, 13 and 20,
Modified Chhabra discloses the method of claim 1, system of claim 8 and computer program product of claim 15, as recited above. 
Chhabra further discloses limiting a number of summaries presented to the user based on a determination that the summaries exceed a preconfigured importance threshold or a specific point of time ([0086] “increase a priority or relevancy level with respect to the selected topic and the supporting keywords for the purposes of improving the generation of future summaries. In addition, a priority for a particular topic can cause the system to arrange a number of summaries based on the priority of a topic”, [0058-0059] “…the system can transcribe portions of the meeting recording and generate descriptions of salient portions of the meeting recording.  Salient portions of the content 12 can include the portions of content that identify tasks associated with a user and descriptions of key topics having a threshold level of relevancy to the user activities…If a sentence has a threshold number of keywords, the system can identify usernames or identities in or around the sentence. Key topics having a threshold level of relevancy to user activities can include specific keywords related to data stored in association with the user…that topic may be identified as a key topic for the user and a description of the topic may be included in a summary for that user, [0091] “If the summary appears to be too broad, a user viewing the summary can narrow the summary to a single topic or specific individuals...a user can cause the system 100 to generate an updated summary 11′ by adding parameters to refine the summary to a preferred topic, a particular a person, or a specific group of people.”, [0091] “if a particular person or a topic is selected a threshold number of times in the input 807, a priority for that particular topic or person can be increased which can make that person or topic more prevalent in other summaries” and machine learning [0115] “the routine 1000 can produce more refined summaries that are contextually relevant to a user. In addition, future iterations of the routine 1000 can produce more refined determinations regarding a user's level of engagement. For instance, the system can raise or lower one or more thresholds”, wherein Examiner considers preconfigured importance threshold as “key topics having a threshold level of relevancy or priority” see also [0085], or alternatively based on a specific point of time: [0005] “if a person takes a vacation, a summary can be automatically generated when the person returns to the office”, [0062] “Content that is shared before the event, such as an attachment to a meeting request, can be summarized and sent to a user prior to the event). 

Regarding Claim 7 & 14, 
Modified Chhabra discloses the method of claim 1, and system of claim 8, as recited above.  
Chhabra further discloses allowing the user to manually update or revise a job role or responsibilities ([0115] “Any threshold can be adjusted based on a user input applied to a summary”, [0087-0088] “a system can determine if a person has a particular interaction with the user interface displaying the summary, e.g., they selected a task within the summary… A user selection of those displayed topics can allow a person to increase or decrease the priority of the topics”, [0079] “in response to the inclusion of a “@mention” for a user” indicating a task for the user included in the summary, wherein Examiner considers responsibilities as selected “tasks” see also [0091]).

Regarding Claim 21, 
	Modified Chhabra discloses the method of claim 1, as recited above.  
Chhabra further discloses wherein the online collaboration is associated with an online social network ([0063] “communication activity data 39 can be received from any type of system such as a network, a communication system, a social network”, [0009-0010] “Contextual data can include any information describing a user's activity. For example, contextual data can include…social media data… the combination of different types of contextual data can be analyzed to determine a person's level of engagement for the purposes of generating a summary of content that the person missed during an event or a series of events”). 



Response to Amendment & Arguments
Applicant’s amendment and arguments from 2/17/2022 have been considered, however they are found to be unpersuasive and do not overcome any of the rejections.
35 USC §101 Rejections
Regarding the claim rejections under 35 USC §101, Applicant’s arguments (starting on pg. 8) stating “These claims disclose a technical solution to a technical problem in the field of online text chat collaboration platforms” and “The practical application is specifically ‘online collaboration platforms’ which, as previously noted is a multi-billion dollar industry in 2022” and “Applicant claims revolve around ‘text conversations’ Applicant's claims are therefore directed towards improvements to the ‘technical field’ of online collaboration platforms, and are not mere ‘generic computer limitations’” and “The simple volume of materials presented in online collaboration platforms at present necessitates a technical solution, such as presented in Applicant's embodiments” is unpersuasive.  
Examiner respectfully asserts that there is no indication here that the operations recited in the independent claims including those involving monitoring text conversations, extracting text conversations and determining missed conversations invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, or are implemented using other than generic computer components to perform generic computer functions.  Examiner notes that the disclosure encompasses broadly any and all types of online collaboration platforms without providing details on text conversation processing and analysis.  The Specification in fact, mentions ‘text’ twice in the whole disclosure, merely pertaining to it as a general data source, in [0013] and [0032].  Narrowing the abstract idea to be applied in ‘text’ conversation data does not result in improving a technical problem only arising in text conversations other than generally linking the abstract idea to a technological environment.  There is no improvement that the Applicant has provided to text chat technology, nor has the Applicant invented a new type of text chat technology.  As the specification mentions, the claimed invention merely encompasses general applications for a myriad of online ‘conversations’ and ‘conversation’ channels in a variety of online collaboration platforms.  Nothing in the Specification, nor does Applicant point to anything in the Specification, that attributes an improvement in the functioning of the computer or technology, or any improvement in text chat technology or online collaboration platforms to the claimed invention. 
Instead, Applicant’s assertion that “The simple volume of materials presented in online collaboration platforms at present necessitates a technical solution” and “The practical application is specifically ‘online collaboration platforms’ which, as previously noted is a multi-billion dollar industry in 2022” appears to be no more than unsupported attorney argument Cf. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (attorney argument cannot take the place of evidence in the record).
Furthermore, the mere use of the “natural language processing” (NLP) fails to provide a practical application since the mere application of NLP is not directed to any specific improvement of NLP technology, but rather uses NLP in a general computing environment as a computational tool for identifying content within conversations without significantly more.   The claims fail to provide any specific manner of improving NLP other than “applying it” or using it as a tool.  
Even the Specification lacks any technical evidence for implementing a specific manner of NLP other than what one of ordinary skill in the art would generally expect from conventional NLP, and in fact the Specification only mentions once in the entire disclosure as a generally high-level result-oriented language to use conventional NLP from extracted conversations.  See Spec. [0029] “online collaboration checkpoint program 110A, 110B may populate extracted concepts and categories using natural language processing (NLP).”   At best, the claimed method uses an NLP within a computer system for performing the “extracting” step to process conversation data in the manner one would expect of applying NLP processing.  The Applicant has failed to provide a specific NLP processing technique that improves how the concepts and categories are typically extracted from conversations using conventional NLP. Thus, the Applicant fails to make it apparent how the claimed invention improves over prior NLP extraction, therefore the claimed invention fails to provide a practical application.  The NLP used by the claimed invention merely is being applied on data gathering and processing for data extraction.  There is no indication of any inner-workings of specific or improved NLP techniques being claimed other than being generically performed in a computer system for data processing.  Applicant's disclosure lacks any integration of the NLP into any specialized structure that serves a special technical purpose.  The claimed features are not rooted in natural language processing and the claims fail to solve any technical problem that only arises in natural language processing by merely presenting a summary of conversations to a user during an online meeting.  MPEP 2106.05(a).  Therefore, merely referring to NLP as a computation tool and/or linking to a computer system is not sufficient to integrate the judicial exception into a practical application.  
Furthermore, receiving, analyzing, transmitting and outputting information between users using computers have been determined to be directed to an abstract idea. See, e.g., FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining “that the ‘realm of abstract ideas’ includes ‘collecting information, including when limited to particular content’” as well as analyzing and presenting information), SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“[S]electing certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract.”) Similarly, in this application the claims at best improve on the abstract idea, without any focus on a physical-realm or technical improvement on the computer functionality or improvement on natural language processing or any other generic machine learning techniques.  Applicant’s claimed invention which merely pertains to gathering and grouping conversation data using generic NLP as a tool to perform the recited abstract idea. See MPEP 2106.05(f-h). In addition, the Office has long considered data gathering, analysis and data output to be insignificant extra-olution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g).  

35 USC §103 Rejections
Regarding the claim rejections under 35 USC §103, Applicant’s arguments (starting on pg. 10) regarding the newly amended features asserts that “Chhabra cited by the Examiner is limited to a discussion of ‘interpretation’ of ‘audio stream’ and broadcasts, Applicant’s claim language on the other hand is directed towards extracting concepts and categories from text conversations using natural processing.” Examiner respectfully disagrees. 
Although Applicant’s amendment attempts to narrow the data or type of content being monitored and extracted to “text” conversations, Examiner notes that Chhabra’s comprehensive disclosure applies to monitoring and extracting all types of contextual data across multiple collaboration platforms, which includes text-based content, such as chat platforms, slide (text) presentations, shared documents/files, emails etc.  ( See at least [0033] Communication system 101 can manage the exchange of shared content 12 communicated using a variety of mediums, such as video data, audio data, text-based communication, channel communication, chat communication, etc.  [0035] Session events can also include other ongoing activities that utilize different types of mediums such as emails, channel posts, blogs, etc.).  Chhabra indeed teaches monitoring user participation during presentations and meetings, including a plurality of text conversations across a plurality of collaboration platforms, according to the user’s engagement level threshold (see at least [0040] The system 100 can analyze contextual data 16 indicating a number of posts with respect to a channel.  A similar analysis can be applied to chat sessions, texting, emails).  Thus, the term ‘text’ conversations is still disclosed by Chhabra, under the broadest reasonable interpretation, which can include presentations/meetings that include shared slide presentations or files shared during a presentation, which have text.  Furthermore, extracting concepts and categories from text conversations using natural language processing is disclosed by Chhabra.  (see at least [0010] communication data can be interpreted and transcribed (NLP) to generate a description of salient portions of an event, using machine learning algorithms, [0032]a summary can include reports on meetings, salient sections of channel conversations, salient sections of documents, key topics of unread (missed) emails, excerpts of a transcript of a presentation etc., [0051] the meeting content 12 associated with each meeting/event can be parsed and portions (concepts) of the content 12 can be used for generating a summary 11, [0057] selected portions 50 can be parsed from each  content 12, including a number of topics, [0033] the exchange of shared content 12 communicated using a variety of mediums, such as text‐based communication, channel communication, chat communication, etc, [0059] Salient portions of the content 12 (text) can include the portions of content that identify tasks (concepts) associated with a user and descriptions of key topics having a threshold level of relevancy to the user activities. In some configurations, the content 12 can be analyzed and parsed to identify tasks (extracting concepts using NLP).  Tasks can be extracted by the use of a number of determined keywords such as “complete,” “assign,” “deadline,” “project,”… correlations can be made to identify a task for individual and a summary of the task can be generated based on a sentence or phrase identifying the username and the keywords).
Applicant further asserts that “Chhabra et al. which Examiner has cited to reject the previous version of this claim language is limited to a discussion at best, of when a user leaves a broadcast, but does not discuss a determination of participation, ‘based on the time the user joins or leaves the location of the broadcast, especially in the context of a text conversations...”, Examiner respectfully disagrees.  First, the claim language does not require the user “leaves the location of the broadcast” as the applicant argued, second, broadcasts include text conversations  in Chhabra (see at least [0125] various streams enable a meeting or broadcast presentation.  Each stream can include text data, and also data communicated within a channel or chat board), nonetheless, Chhabra not only teaches determining missed content based on the time the user joins or leaves the text conversations (slide presentations in Chhabra Figs. 3-4), but Chhabra even teaches additionally monitoring user participation based on the user leaving the location of the meeting as argued by Applicant (see at least [0009] different combinations of contextual data of user’s activity from multiple resources (calendar data, social media data,  user behavior, user location to determine if the user was early or late to a meeting) can be analyzed to determine a person's level of engagement).  Furthermore, when a “user joins or leaves the text conversation" as claimed, under the broadest reasonable interpretation simply means the user is not paying attention (i.e., decreased engagement level) which is common in meetings/conversations in a computer environment wherein the user may attention to another application open in the computer such as received a phone call that needs to be answered during the meeting or conversation. Therefore, the user does not necessarily need to leave a location or room in this interpretation.  
Thus, based on the combination of teachings, as recited above, Applicant’s amendments fail to overcome the prior art of record.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20190005024 Methods for providing enhanced services to users participating in communication sessions (CS), [0020] The system can actively monitor and analyze the content and context of the one or more communication sessions, via various natural language processing (NLP), [0027] a summary may be provided via the chat window that is hosting the CS, for example, within the Skype chat widow for a Skype meeting. In particular, in one example, upon returning to a CS in which the user was not actively participating, a Virtual assistant, or other service might provide a summary as a report provided to the user within the chat window, such as “Welcome back, Shira, here are the highlights of what you missed…”, [0150] Contextual features of a CS may include, an indication or encoding of each of the users participating in and/or associated with the CS, an activity and/or engagement level of each of the associated users, and an availability of each of the associated users. Contextual features may additionally indicate initiating and terminating time stamps of the CS.
US 20070130257 Methods, apparatus and program products for achieving text summarization within chat messaging platforms, [0022] The present invention provides a mechanism by which a user, within the framework of the instant messaging system, be provided with a summary of the conversation that took place before the user joined the conversation, [0047] this mechanism for summarizing an instant messaging conversation to varying degrees enables a new participant to quickly get up to speed with the conversation that has gone before and helps them fully participate in what has happened most recently in the discussion, [0052] the elapsed time since the user last participated in the conversation is determined at step 510 (time component 610). Preferably the elapsed time since the user last sent a message is monitored and used at the determination step.
US 20180077099 Electronic meeting management, Abstract reciting a first attentiveness factor may be detected for a first user at a first time by a meeting management engine with respect to an electronic meeting. A second attentiveness factor may be detected for the first user at a second time by the meeting management engine with respect to the electronic meeting. The second time may be subsequent to the first time, and the second attentiveness factor may differ from the first attentiveness factor. A set of meeting data for the electronic meeting may be captured between the first time and the second time. Based on the set of meeting data, the meeting management engine may determine a set of content summary data for the electronic meeting between the first time and the second time in an automated fashion. The set of content summary data may be provided to the first user, see below Fig. 5:

    PNG
    media_image3.png
    715
    500
    media_image3.png
    Greyscale

…See also [0015] Summary information for the meeting may be delivered unobtrusively to a user so as not to distract the user's attention from the meeting in progress. The summary information may be delivered at a pace that is faster than the meeting pace while remaining comprehensible and understandable, such that the user may be caught up to the current meeting developments. The summary information may be presented as an audio file, text transcript, video file, or other forms of media. See also [0035], [0039-0040], [0052-0053].
US 20170337637 Missed feed unit for content feeds summarized by a social networking system that generates a subsequent content feed that includes one or more content items that have not been previously provided to the client device and a missed feed unit that is associated with the one or more missed content items, [0022] the content feed may include a time stamp associated with a status of a content item. The client device 110 may then compare the time stamp associated with the status of the received content item to the time stamp associated with the status of the content item in status log, and may adjust the status of the content item to be the status associated with the most recent time stamp. Thus, the client device 110 is able to ensure that the content items are presented to the user in the appropriate manner (e.g., a read content item is not presented as a new content item).
US 20200153915 Participant Engagement Detection and Control System for Online Sessions implements a participant engagement system to monitor user actions of participants during an online session, [0104] participant engagement system 114 may recognize that participant 302 is not actively viewing the online session and missed an event in the online session and provides the missed content to the user.
US 20180337968 Concurrent engagement with live content of multiple conference sessions, [0007-0008] a user interface generated and displayed by the conference system is configured to format live content of multiple conference sessions in a tabbed view, the user interface generated can also include chat conversations. A chat conversation can be associated with, or part of, a conference session. In this way, participants to a conference session can communicate via messaging (e.g., text) in addition to audible communications, associated with the multiple conference sessions, [0009] The system can detect an occurrence of a notable event in live content for a chat conversation that is not currently viewable by the user and can generate a notification to make the user aware that important activity has occurred and/or is being missed, [0011] The system can generate a timeline of the conference, including important markers, that represent significant events for the user to locate important activity that was missed while the user was only partially engaged with the live content of the conference session.
US 20200185096 System and Method for Monitoring Engagement platform that enables text, audio, video and/or any other communication between users (providers and their clients), and aggregating indicators of at least one of these actions into a score calculated at one or more measurement intervals, [0295] Determining the number of messages exchanged between the client and the provider or based on the time elapsed since creation of the previous progress note,  using Natural Language Understanding (NLU) techniques, to auto-generate a summary of the key elements of the messaging interactions, [0093] indicating the provider's historical adherence to his obligations. In this case, the provider has missed two replies in the past week (e.g., the provider has failed twice in the past week to respond to some client's message by the deadline for service).
US 20200409519 Dynamically scalable summaries with adaptive graphical associations between people and content providing a system that automatically generates a scalable summary with adaptable graphical associations between people and content. The system can select a level of detail that can be applied to a process for generating a summary of content. The level of detail can be based on a user's engagement with respect to one or more events.
US 20160234268 System, method, and logic for managing content in a virtual meeting, [0022] The systems and methods disclosed herein can detect (and/or identify) potentially missed content for each participant or user in a virtual meeting and generate a custom output for each participant based on the potentially missed content for the corresponding participant.
US 20210058356 System and method for automating workflow management and tracking of voicemail, text and multimedia messages, live chats, [0057] Status can show whether some of the received voicemail messages, text or multimedia messages or live chat messages have not yet been responded to (missed), or if some of the submitted forms or uploaded files have not yet been reviewed and processed. This enables responsible stakeholders to help avoid problems with responsiveness, which in turn can help avoid encountering client, customer, prospect or partner satisfaction issues, and help avoid negatively impacting the company's or organization's reputation, image or standing, [0068] Each message entered in the Chat Window automatically updates the corresponding record in the WfM System (such as date and time stamp of the last message, and user ID of the person who entered the last message), [0077-0078], [0135] A Chat Room for text messages can maintain information about caller ID, date and time stamp and content of text messages, [0145] time user leaves or ends chat.
US 20190200177 A system and method for managing group based communication channels and missed or unread message communications, [0067] A “missed pane” is a display pane configured to display one or more unread message communications. The displayed one or more unread message communications may be based on a missed message communication score. In one embodiment, a group-based communication server may identify, in-part by referencing a user profile, one or more group-based communication channels a user belongs to, how many times a client device associated with that user has accessed each group-based communication channel, unread message communications within each group-based communication channel, and generate a renderable missed object that when rendered by the client device produces the missed pane within the group-based communication interface. 
Relevant Non-Patent Literature (NPL):
R. Parviainen and P. Parries, "A Web based history tool for multicast e-meeting sessions," 2004 IEEE International Conference on Multimedia and Expo (ICME) (IEEE Cat. No.04TH8763), 2004, pp. 511-514 Vol.1, doi: 10.1109/ICME.2004.1394241.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629